Citation Nr: 0424337	
Decision Date: 09/01/04    Archive Date: 09/15/04

DOCKET NO.  99-14 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for tropical sprue.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1943 to March 
1946, with seven months in the Asiatic Pacific Theatre.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied entitlement to the 
benefit currently sought on appeal, as well as entitlement to 
secondary service connection for a mental condition.  The 
veteran filed a timely appeal on both issues and the claims 
were certified to the Board.  In January 2001, the Board 
remanded the claims for further development.  The RO 
undertook such development and issued a supplemental 
statement of the case in May 2004.  The veteran withdrew his 
appeal of the secondary service connection issue in May 2004, 
by VA Form 9.  The remaining claim was returned to the Board 
in June 2004 for further appellate review. 

In August 2004, the Board granted the veteran's motion to 
advance the case on the Board's docket under the provisions 
of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) 
(2003).


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
sprue is related to service.


CONCLUSION OF LAW

Giving the benefit of the doubt to the veteran, his sprue was 
incurred as a result of his active military service.  
38 U.S.C.A. §§ 1101, 1110, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans' Claims Assistance Act 

As a preliminary matter, the Board notes that important 
procedural aspects of the law for veterans claiming 
compensation benefits have changed during the course of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  The VCAA amended 38 U.S.C.A. § 5103 to clarify VA's 
duty to notify claimants and their representatives of any 
information that is necessary to substantiate the claim for 
benefits.  The VCAA also created 38 U.S.C.A. § 5103A, which 
codifies VA's duty to assist and essentially provides that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159 (2003).  As will be discussed below, the Board 
finds that service connection for tropical sprue is 
warranted.   As such, a discussion of the VCAA is not needed.

Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  In making its determination, the Board 
must determine the credibility and probative value of the 
evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) and cases cited therein (holding that the Board 
has the duty to assess the credibility and weight to be given 
to the evidence).  The Board may not base a decision on its 
own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990), the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert at 54. 

The Board notes that complete service medical records are not 
available for this veteran.  In November 1997, and again in 
March 2004, the RO was notified that the veteran's records 
were likely lost in the 1973 fire at the National Personnel 
Records Center in St. Louis.  Under such circumstances, the 
VA has a heightened duty to search for medical information 
from alternative sources in order to reconstruct the service 
medical records.  See Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Jolley v. Derwinski, 1 Vet. App. 37, 39-40 
(1990).  In that regard, the information of record indicates 
that efforts to obtain these service medical records were not 
successful.  The veteran completed Form 13075, Questionnaire 
about Military Service, and Form 13055, Request for 
Information to Reconstruct Medical Data.  Despite further 
efforts, no records were located.  With consideration of the 
facts set forth above, and in light of the apparent 
unavailability of the service medical records, the Board is 
satisfied that its duty has been met and that reasonable 
efforts to reconstruct the veteran's service records have 
been made.  As will be fully addressed below, the Board 
concludes that additional developmental action by the RO is 
not warranted in this instance, as such activity would not be 
fruitful in obtaining additional pertinent medical 
information or documenting information that cannot generally 
be obtained from existing medical evidence of record. 

The veteran's March 1946 separation examination represents 
the sole service medical record available.  It was negative 
for any clinical findings, except for an eye abnormality.

Both VA and private post service treatment records have been 
associated with the claims file, dated from August 1960 to 
September 2002, documenting treatment for various conditions.  
Records relevant to the claim on appeal are discussed below.

The veteran was treated for sprue by two private physicians 
during the period between December 1981 and June 1997.  In 
December 1981, the veteran was treated by BG.  Details of the 
complaints presented are not of record; however, the veteran 
was advised to begin a gluten-free diet.  Treatment by this 
physician through 1997 is of record, but continues to be 
sparse on details, listing treatment for blisters on his head 
and arms as well as medications prescribed.  In September 
1996, private physician CP indicated in his report that the 
veteran "carries a diagnosis of celiac sprue and is actually 
doing well on [a] gluten-free diet."  On June 4, 1997, CP 
reported that he had consulted with private physician BG on 
the matter of the veteran's celiac sprue and other 
conditions.  Correspondence by BG dated June 25, 1997 
indicates that a small bowel biopsy was taken which proved to 
show significant villous atrophy consistent with tropical 
sprue.    He further opined that the "disease is rampant in 
Southeast Asia and this patient, since he has had symptoms 
since WWII, may have contracted it overseas."  The examiner 
"could not rule out that this problem may be service 
related."

VA outpatient clinical records indicate that on July 8, 1997, 
the veteran presented with complaints of anemia with a 
history of tropical sprue, and requested a blood transfusion.   
On July 15, 1997, the veteran was examined and noted to have 
progressive anemia with symptoms of fatigue and weakness.  
The veteran stated that he had a history of non-tropical 
sprue and was on a gluten- and lactose-free diet.  Upon 
examination, an impression of non-tropical sprue was noted.  
A hematology consult was requested.  The resultant 
hematology/oncology consultation report, dated on July 23, 
1997, indicates that the veteran carries a diagnosis of 
tropical sprue, citing the small bowel biopsy by private 
physician BG in June 1997.  The examiner reported that the 
veteran "had had the presumed diagnosis of sprue some 12 
years ago and had been on a gluten-free diet on and off for 
many years."  Upon physical examination, the assessment was 
that the veteran had tropical sprue and presented with 
macrocytic anemia. 

In August 1997, the veteran presented with complaints of 
feeling more weak than usual, and attributed it to his 
tropical sprue.  No other symptoms were noted.  

In September 1997, the veteran reported to the VA clinic for 
a follow-up visit for "reg. sprue."  Tropical sprue was 
again assessed. 

In November 1997, the veteran presented with unrelated 
complaints to a VA outpatient clinic.  It was noted that the 
veteran was then undergoing treatment for tropical sprue, 
with epogen injections and danazol. 

The veteran was next seen at the VA in June 1999, at which 
time he underwent a small bowel enteroscopy.  Based on this, 
a diagnosis of celiac sprue was determined.  On a follow-up 
visit in August 1999, celiac sprue was confirmed.  In October 
1999, a gastroenterology report from a follow-up visit notes 
a history of both celiac sprue and tropical sprue.  A 
December 1999 report indicates a diagnosis of "celiac sprue 
- stable."

Pursuant to the Board's remand order, the veteran underwent 
VA examination in September 2002 in order to determine if he 
had tropical sprue and if so, its etiology.  It is evident 
from the report of the examination that the examiner reviewed 
the veteran's claims folder, as it contains a detailed 
history of the veteran's illnesses since separating from 
service, including the prior diagnosis of tropical sprue.  
Upon examination of the veteran, a review of his laboratory 
results, and a review of the record, the examiner's 
diagnostic impression, in relevant part, was "sprue, most 
likely celiac type, on a gluten-free diet."  The examiner 
opined that it was less likely than not that this was 
tropical sprue since the veteran experienced no immediate 
symptoms during his military time in Southeast Asia, nor had 
any symptoms for the first 6 to 10 years following his 
discharge from the Army.  He further stated that it is well 
known that lymphoma is a complication of celiac sprue, and 
this is more likely than not related to that.  He added that 
the veteran's arthralgias are also associated with non-
tropical sprue.  

In October 2003, the veteran submitted VA Form 21-4138, 
Statement in Support of Claim, in which he objected to the 
medical findings of the September 2002 exam and offered his 
own analysis of his diagnosis.  

In addition to the medical evidence of record, the veteran 
has also submitted medical research which explains the 
disease of tropical sprue, to include the differences between 
tropical sprue and celiac sprue. 

To review, service connection requires medical evidence of a 
current disability; medical evidence of in-service incurrence 
of a disease; and medical evidence of a nexus between the 
current disability and the in-service incurrence.  In the 
instant case, there is question as to the precise nature of 
the current disability - whether it is tropical or celiac 
sprue.  Both diagnoses appear in the record.  

The Board notes that there are two competent medical opinions 
of record which differ on the questions of the veteran's 
diagnosis of sprue and its relation to service.  The 
veteran's private physician stated in June 1997 that based on 
a small bowel biopsy, which showed significant villous 
atrophy, a diagnosis of tropical sprue was appropriate.  He 
further opined that based on the veteran's history of service 
in Southeast Asia, he could not rule out that the sprue was 
contracted overseas during his service.   A portion of the 
veteran's subsequent VA outpatient treatment records carry 
the tropical sprue diagnosis.  The veteran's VA treatment 
includes a June 1999 small bowel enteroscopy.  Based on this 
test, the VA examiner indicated a diagnosis of celiac sprue.  
In September 2002, further VA examination confirmed a 
diagnosis of celiac sprue.   The examiner opined that it was 
less likely than not that it was tropical sprue. 

Applying the relevant law and regulations to the facts in 
this case, the Board regards the opinions of the two 
examiners, who examined the veteran's military records and 
medical records, as sufficient to place the evidence in 
equipoise as to whether there is a nexus, or link, between 
the veteran's currently diagnosed sprue and his active duty 
military service.  The Board emphasizes that, absent evidence 
to the contrary, the Board is not in a position to question 
these opinions.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
Under the circumstances, giving the benefit of the doubt to 
the veteran, the Board concludes that the veteran's sprue was 
incurred in service.  


ORDER

Entitlement to service connection for tropical sprue is 
granted.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



